department of the treasury internal_revenue_service washington d c date cc dom fs proc tl-n-5371-98 number release date uilc memorandum for from subject internal_revenue_service national_office field_service_advice linda j bourquin acting senior technician reviewer cc dom fs proc request for field_service_advice this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer a year year year year year year x dollars y dollars z dollars dollar_figure dollar_figure dollar_figure year year year year year year a dollars b dollars dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure m dollars n dollars o dollars r dollars dollar_figure dollar_figure dollar_figure dollar_figure i dollars ii dollars iii dollars issue s whether a timely executed form 870-ad offer of waiver of restriction on assessment and collection of deficiency in tax and of acceptance of overassessment constitutes a claim_for_refund of deficiency_interest arising under the circumstances described if so whether the period of limitations provided by sec_6511 remains open where a notice of disallowance has not been issued to the taxpayer conclusion for the reasons discussed below the form 870-ad executed by the taxpayer under these circumstances does not set forth the purported claim for a refund of interest with sufficient particularity to provide notice to the service of the basis for the taxpayer s claim and accordingly is not a claim_for_refund since the answer to the first question is no this issue does not arise and will not be addressed further facts a filed a timely form_1120 corporate_income_tax return for year and claimed an overpayment in october of year the service refunded x dollars without interest in year sec_3 and respectively a received refunds of tentative carrybacks which applied losses from year sec_2 and to year in september of year a and the service executed the first of two forms 870-ad hereinafter the first 870-ad the first 870-ad recorded a s agreement to the assessment of a deficiency of y dollars for year the deficiency of y dollars consisted of a general adjustment for year of a dollars and a deficiency for year of b dollars resulting from the recapture of the year tentative carryback the service computed the interest on this deficiency to be z dollars the z dollar figure was excessive the service incorrectly charged interest on the a dollar amount by setting its beginning date as march of year instead of october of year it also failed to allow interest free periods for the allowance of the carryback tentative refunds for year sec_2 and the y dollar deficiency was assessed in year and a worksheet detailing the interest computation was sent to a a remitted its final payment of the y dollar deficiency and the z dollar interest in year a never filed a claim_for_refund of the overpaid deficiency_interest although it now admits that in year it had all the information it needed to discover the three interest computation errors but did not discover them in year after an examination for years subsequent to year a carryback from year to year and an additional carryback from year to year became available to a this resulted in an overassessment for year in the amount of i dollars and consisted of a carryback credit of ii dollars from year and a carryback credit of iii dollars from year the iii dollar credit was in addition to the previously allowed credit carried back from year in october of year a and the service executed a second form 870-ad hereinafter the second 870-ad in which a agreed to the i dollar overassessment no refund interest amount was specified in the second 870-ad although the form s standard language states that the taxpayer consents to athe assessment and collection of the following deficiencies with interest as provided by law the form also states athis offer when executed and timely submitted will be considered a claim_for_refund for the above overassessments as provided in revrul_68_85 1968_1_cb_555 no specific reference to any amount of interest whether deficiency_interest or overpayment interest appears on the second 870-ad in connection with the second 870-ad the service computed the interest due on the overassessment to be m dollars this amount was not correct because the service computed the refund interest from the dates the year and credits had been allowed to the date that the i dollar overassessment was paid in year the interest should have been calculated from the dates of a s most recent payments into the account in years and as a result of this mistake the m dollar amount of interest due to a on the i dollar refund was n dollars too high although it was offset by o dollars in interest charged to a on the z dollar interest computation the final result is a potential overassessment of r dollars a filed a form_843 claim_for_refund and request for abatement for this amount in year law and analysis sec_6601 provides that if an amount of tax is not paid on or before its due_date interest on the amount at the underpayment rate shall be paid from the due_date to the date the tax is paid this interest is usually referred to as deficiency_interest pursuant to sec_6601 an overpayment of deficiency_interest may be recovered within the limitations_period found in sec_6511 454_f2d_1379 ct_cl sec_6611 provides that interest shall be allowed on any overpayment_of_tax at the overpayment rate a claim for the payment of interest on an overpayment is not a claim_for_refund but such interest may be recovered within six years from the date the overpayment was allowed see rev ruls 1956_2_cb_959 1956_2_cb_959 1957_1_cb_452 33_fedclaims_4 sec_6511 provides generally that a claim_for_refund of an overpayment must be filed within three years of the time the return was filed or two years from the time the tax was paid whichever is later recovery on a timely claim may be limited by the application of sec_6511 which provides that if a claim_for_refund is filed within the three year period specified in sec_6511 the amount of credit or refund cannot exceed the portion of the tax paid within the three years preceding the claim if the claim is not filed within the sec_6511 three year period the amount of credit or refund may not exceed the portion of the tax paid within the preceding two years treas reg ' states that for a claim_for_refund to be valid it must set forth in detail each ground upon which a credit or refund is claimed and facts sufficient to apprise the commissioner of the exact basis for the claim revrul_68_65 1968_1_cb_555 holds that a form_870 on which a taxpayer has agreed to an overassessment of tax determined by the service will if executed and filed within the limitations_period for claiming a refund be considered a valid claim_for_refund of the overpayment attributable to the overassessment the grounds for determining the overassessment are considered to be the grounds for the refund claim revrul_68_65 is based in part on the reasoning that the form_870 supplies the same information a claim_for_refund on form_843 would supply where a taxpayer fails to file a timely formal claim_for_refund courts have held that an informal claim_for_refund can supply the same information and will suffice to hold the period for filing a timely claim open see eg 314_us_186 furst v united_states ct_cl however the informal claim must be in writing and it must adequately apprise the service that a refund for certain years is sought american radiator standard sanitary corp v united_states ct_cl in 783_f2d_190 fed cir the claims_court rejected the taxpayer s claim that a form 870-ad met this requirement in arch engineering the taxpayer agreed to proposed deficiencies and executed a form 870-ad consenting to the assessment of those deficiencies however the taxpayer expressly reserved the right to file a claim_for_refund with respect to the issue the form 870-ad specifically stated that it was not to be construed as a claim_for_refund with respect to the reserved issue a change in the law provided the taxpayer with grounds for relief on the reserved issue however the change in the law occurred after the period of limitations for filing a formal claim had expired taxpayer sued for a refund claiming that the form ad constituted an informal claim_for_refund on the reserved issue the claims_court rejected this claim and the federal_circuit affirmed the federal_circuit reasoned that the taxpayer had not yet paid the tax agreed to in the form 870-ad and therefore did not have a right to file a refund claim at the time the form 870-ad was executed in deluxe check printers inc v united_states cl_ct the service assessed a deficiency in self dealing tax against the taxpayer and also assessed deficiency_interest on the amount the self dealing tax is technically a penalty and not a tax and therefore as the claims_court noted assessment of interest on that amount was limited by operation of sec_6601 under those limited circumstances the claims_court held that a claim_for_refund of the self dealing tax implicitly included a claim_for_refund of the interest which had been unlawfully assessed case development hazards and other considerations although the result in deluxe check printers could be broadly interpreted to stand for the proposition that a claim_for_refund of an assessed deficiency the taxpayer contends is an overpayment_of_tax implicitly includes a claim for a refund of deficiency_interest no matter what the circumstances it is plain from the cases that the courts analyze informal claims for refund based on all the facts and circumstances of each individual case an analysis of all the facts and circumstances here makes it plain that a did not submit any writing asserting an error in the interest computations the service performed we conclude that a did not file an informal claim_for_refund of deficiency_interest therefore we think that even if a were to file suit here the service would have a good chance of success a argues that the forms 870-ad implicitly include a claim for a refund of deficiency_interest in support we anticipate a would cite united_states v csx corp u s t c big_number e d va in csx the taxpayer filed form sec_1102x requesting refunds of tax on an issue which was being litigated in order to protect the statute_of_limitations subsequently the service agreed to schedule overpayments of tax based on the same issue the taxpayer eventually received an additional payment of overcharged deficiency_interest but the service determined this amount was erroneously refunded and filed suit the district_court held that the formal claims for refund of the tax were submitted timely that the additional payment of deficiency_interest had been made within the period of limitations and that therefore the refund was not erroneous we believe csx is distinguishable on its facts a did not file formal claims for refund within the period of limitations here and instead relies on its claim that it filed informal claims within the period of limitations in addition in csx the interest clearly related to the issue that formed the basis of the formal claims for refund the same issue was the subject of litigation between the parties for other years and the service was plainly well aware of the grounds for the refund of the tax as well as the interest on that tax by contrast an evaluation of all the facts and circumstances in this case makes it plain that the only issues reserved on the forms 870-ad did not relate to interest but to the substantive adjustments governed by a related tefra proceeding a s right to a refund of the deficiency_interest arguably came into being in year when a fully paid the admittedly incorrect amount of interest on the year deficiency and received incorrect explanations of the interest calculations performed with respect to both forms 870-ad yet a filed no document intimating that it might be entitled to any amount of interest recovery whether of deficiency_interest or overpayment interest neither form 870-ad refers to interest in any respect except in the standard language of the form even if the forms 870-ad executed here could constitute timely informal claims for refund of some amount the claim would only be timely if that claimed amount related to or resulted from the allowance of an item that was reserved in the forms 870-ad the interest issues here do not so relate to allow a refund of the deficiency_interest a claims here would therefore violate the doctrine_of variance see union pacific railroad v united_states ct_cl a argues that the period for assessing the deficiency attributable to the recapture of the carryback credit from year to year was still open at the time the service paid the i dollar overassessment a reasons from this that a claim for the interest due from failure to allow the year interest free period was encompassed by agreement to an overassessment in the second form 870-ad we disagree no course of conduct appears that would suggest that the service s representatives might have been aware of any desire on a s part for a refund of deficiency_interest a s claim for a return of excess_interest was not brought to the service s attention in any form until year at which time the period for filing a refund claim to recover the deficiency_interest had passed the service recognizes that generally where a taxpayer files a claim_for_refund of a tax on which he has previously paid deficiency_interest a claim_for_refund of that tax includes a claim_for_refund of the interest_paid on that tax see brandt 300_f2d_457 ct_cl a argues from this principle that an agreement to an overassessment for a year constitutes a claim_for_refund of any interest overpayment which might exist for that year or any year that is impacted by that year therefore a argues that the service has an obligation to check its interest computations for any year impacted by an agreed overassessment to determine whether a taxpayer might have a claim for a refund of interest for that year we decline to interpret claims for refund of tax and the associated interest so broadly in our view when an agreed overassessment may give rise to an overpayment of interest for a year impacted by the overassessment it is incumbent on the taxpayer to act to apprise the service of the potential overpayment of interest given the doctrines of variance and informal claims the taxpayer could satisfy this obligation by inquiring whether the interest computation for the impacted year is correct a did not do that here although it possessed enough information to discover the error and request correction of it in addition we note that a portion of interest claimed in this matter is overpayment interest as noted above a claim for recovery_of excess overpayment interest is not a claim_for_refund and is subject_to a six year period of limitations taxpayer should have filed suit for the amount of overpayment interest it desired returned before year we believe it is appropriate to continue to maintain the position that a s claim for payment of this interest is time barred if you have any further questions please call the branch telephone number linda j bourquin acting senior technician reviewer
